DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The examiner acknowledges applicants’ amendment to the claims filed on 29-November-2018. Claims 3, 10, and 18 are cancelled. Claims 1–2, 4–9, 11–17, and 19–23 are pending.
Objections to the Specification
The disclosure is objected to because of the following informalities:
Typographical errors occur at [0055] line 3 and [00167] line 3: “heparin” should be “heparan”.  
Description of Figure 1 in paragraph [0019] shows a depiction illustrating an exosome not “exosome synthesis, release and uptake by an adjacent cell.”
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–2, 4–9, and 11-–12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a composition comprising isolated exosomes where at least 20% of the exosomes comprise SDC2. The SDC2+ exosomes are a judicial exception—a naturally occurring 
This judicial exception is not integrated into a practical application because the additional elements recited do not rise to the level of a marked difference when considered individually or in totality.
Addition of a physiologically acceptable buffer could comprise PBS (or water based solutions) as indicated in the prior art (see Haney, et al. p. 19/section 2.3 and p. 27, col. 2 and Specification [0058]). Such solutions are meant to mimic or be compatible with biologically, naturally-buffered systems, and provide that structural (or functional) aspects of the exosomes are unaltered in any markedly different way (for example, see Haney, et al. p. 22, col. 2). Prior art also teaches the maintenance of structural and functional integrity of exosomes after freezing, isolating, purifying, lyophilizing, storing at room temperature for over a week, concentrating for the percent of exosomes bearing a particular biomarker, or for producing compositions comprising 10^10 exosomes/20µL (for example, see Haney, et al. p.25/section 3.4). Furthermore, the elements of isolating a population of exosomes, sorting, and/or collecting those that are positive for SDC2 fails to rise to a level, individually or when considered together, of imparting a practical application, as these elements amount to only isolation or purification of something that is already naturally present—just as isolated DNA was found to 
The claimed product has not been integrated into a practical application, nor is it markedly different from what is found in nature, as explained above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Lai—Tauro—ELLIMAN
Claims 1, 4–5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (Lai, R.C., et al. (2012) International Journal of Proteomics, pp.1–14) as further in view of Tauro (Tauro, B. J., et al. (2012) Methods, 56(2), 293–304) and ELLIMAN (WO2014170411A1; Publ. date: 23-Oct-2014).
Lai teaches isolation and concentration of exosomes comprising SDC2 from huES9.E1, human ESC-derived mesenchymal stem cell conditioned medium (p. 3/section 2.1 and p. 6, Table 1, col. 9). Lai also teaches isolation of MSC exosomes to identify candidate proteins or protein complexes that can contribute to MSC-derived exosomes’ therapeutic efficacy in ameliorating myocardial ischemia/reperfusion injury or other pathological conditions (p.9/ section 4). The composition of Lai which contains MSC-derived exosomes comprising SDC2 was 
Tauro teaches methods of exosome isolation (and purification of exosomes away from cells) including the highly effective method for isolating exosomes via immunoaffinity capture (IAC) (p. 302/section 4), Tauro teaches that IAC enriches exosomes for the particular biomarker targeted for capture and the therapeutic potential of purified exosomes (p. 302/section 4). Therefore, if a person of ordinary skill in the art required a composition of exosomes of which a certain percentage comprised a certain marker, that artisan could use the method of Tauro to produce a purified composition of exosomes having at least that purity.  Accordingly, the composition of claim 1, wherein at least 20% of the exosomes comprise SDC2 would be prima facie obvious over the teachings of Lai in view of Tauro.
ELLIMAN teaches that SDC2 shed into culture medium from the surface of human MSCs had immunosuppressive properties when the SDC2-containing medium was used to treat a separate cell population. ELLIMAN thus provides use of SDC2 to provide the therapeutic effect of immunosuppression (p. 7, lns 14-18). Therefore, as the teachings of ELLIMAN suggest that SDC2 has therapeutic benefit when treating the site of an immunosuppressive response, the examiner suggests that exosomes comprising SDC2 would be an alternative means for delivering SDC2 to the site of inflammation, based upon the knowledge of a person of ordinary skill in the art. 
It would have been prima facie obvious to a person of ordinary skill in the art before the time of filing to combine the teachings of Lai, Tauro, and ELLIMAN (Lai—Tauro—ELLIMAN) to isolate exosomes via IAC from MSC-conditioned medium to obtain exosomes bearing SDC2 and 
Lai—Tauro—ELLIMAN—Haney
Claims 2, 6, 8–9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lai—Tauro—ELLIMAN as applied to claim 1 above and as further in view of Haney (Haney, M. J., et al. (2015) Journal of Controlled Release, 207, 18-30).
Haney teaches, as mentioned above, isolated exosome compositions comprising PBS, a physiologically acceptable buffer (see Haney, et al. p. 19/section 2.3 and p. 27, col. 2 and Specification [0058]), and further teaches the maintenance of structural and functional integrity of exosome compositions after freezing, isolating, purifying, lyophilizing, storing at room temperature for up to a week, and producing compositions comprising 10^10 exosomes/20µL (see Haney, et al. p.25/section 3.4).
Thus, before the time of filing it would have been prima facie obvious to one of ordinary skill in the art to modify Lai—Tauro—ELLIMAN with the teaching of Haney to provide exosome compositions comprising a physiological accepted buffer, of at least 10^6 exosomes, that is stable: 1) for more than 48 hours without cryopreservation, or 2) when frozen (see also Lai, p.3/section 2.1), or 3) when lyophilized. Haney further teaches these elements as desirable to allow scalability, standardization, and consistency of manufacturing different lots of 
Lai—Tauro—ELLIMAN—Ionescu
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lai—Tauro—ELLIMAN as applied to claim 1 above and as further in view of Ionescu (Ionescu, L., et al. (2012) American Journal of Physiology-Lung Cellular and Molecular Physiology, 303(11), L967–L977).
Ionescu discloses that stem cell conditioned medium improves acute lung injury in mice that provides in vivo evidence for stem cell paracrine action (whole document) and that cell-cell communication mediated by exosome transfer contributes to the therapeutic benefit of MSCs, thus suggesting compositions comprising exosomes and MSCs (p. L975, col. 1). Furthermore, ELLIMAN (2014) describes compositions combining SDC2 and stromal or mesenchymal stem cells (p. 13, lns. 5–13).
In addition, MPEP 2144.06 indicates that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), thereby suggesting a combination of SDC2+ exosomes and MSCs for therapeutic applications.
Thus, it would have been prima facie obvious to one of ordinary skill in the art before the time of filing to combine the teachings of Lai—Tauro—ELLIMAN and Ionescu to produce a 
Lai—Tauro—ELLIMAN—Rani
Claims 13--–17 and 19–23 are rejected under 35 U.S.C. 103 as being unpatentable over Lai—Tauro—ELLIMAN as further in view of Rani (Rani, S., et al. (2015) Molecular Therapy, 23(5), 812-823.).  Lai—Tauro—ELLIMAN teach elements and motivation for obtaining exosome compositions comprising isolated and /or purified SDC2+ exosomes.  Lai—Tauro—ELLIMAN do not teach a method of modulating an inflammation response in a mammal comprising delivering a composition of purified SDC2+ exosomes to a site of the inflammation response. 
However ELLIMAN (2014) teaches therapeutic treatments that comprise immunomodulation and/or immunosuppression including administering SDC2 compositions, alone or in combination, for any indication that requires or would benefit from immunosuppression— indications including graft transplants, psoriasis, asthma and indications that have an autoimmune component, such as allergies, colitis, dermatitis and inflammatory disorders in genera—or for treating diseases of the lung such as ARDS,COPD, and IPF (p. 8, ln. 15 – p. 9, ln 6). Rani reviews current knowledge related to the potential use of MSC-derived exosomes/EVs in various diseases and discusses EVs as an alternative, cell-free therapy. Rani discusses the therapeutic applications of MSCs to various disease settings based on or linked to their immunosuppressive and anti-inflammatory properties, identifying one of the key mechanisms of MSC anti-inflammatory effects as the secretion of soluble factors with paracrine 
Furthermore, Rani discloses that recent animal model-based studies suggest that EVs have significant potential as novel and safer alternatives to whole cell therapies and that MSC-derived exosomes/EVs often effect similar outcomes to MSC treatments (Abstract, and related sections). Rani also elaborates the therapeutic effect of MSC-derived exosomes/EVs in regard to immunomodulatory effects and reducing fibrosis and interstitial lymphocyte infiltration (i.e. inflammation) in acute kidney injury in a mouse model (p. 818, col. 2). Rani also teaches or suggests clinical applications for MSC-derived exosomes/EVs for cutaneous wound healing and reducing pulmonary inflammation among others (p. 815, Fig. 2 and pp. 816–8, Table 4). ELLIMAN (2014) also points to the application of SDC2 compositions for treatment of diabetic wounds (p.11, ln.4 and pp. 31–3, Example 7/Summary). Rani and ELLIMAN (2014) provide a variety of routes of administration including inhalation, topical, intranasal, subcutaneous, intratracheal, intrahepatic, intrasplenic, intravenous, intramyocardial, and others for local and systemic delivery (ELLIMAN: p.12, lns. 25–30; Rani: Table 4, pp. 816–8).
It would have been prima facie obvious to an artisan skilled in the art to combine the teachings of Lai—Tauro—ELLIMAN and Rani for delivering (locally or systemically through inhalation, injection, topically, or other routes) compositions comprising paracrine-signaling, SDC2+ exosomes, alone or in combination with SDC2+ MSCs (for additional therapeutic effect, as per MPEP 2144.06, In re Kerkhovan cited above), in order to modulate immune functions and/or inflammation in an animal (mammal). The skilled artisan would know the desired route 
It also would have been prima facie obvious to one of ordinary skill in the art before the time of filing to combine the teachings of Lai—Tauro—ELLIMAN and Rani for delivering SDC2+ exosome compositions when the inflammation response includes a diabetic complication, nephropathy, a kidney disorder, cardiomyopathy, neuropathy, pneumonia, sepsis, a diabetic or leg ulcer, ARDS, or COPD, as Rani and ELLIMAN teach or suggest each of these specific applications for exosome/EV and SDC2 treatments (references cited above and Rani, p. 819, col. 2). An artisan of skill in the art would have a reasonable expectation of success since all the prior art is found in the same field of cell- and exosome-based products and disease/therapy.

Conclusion
	Claims 1–2, 4–9, 11–17, and 19–23 are rejected. No claims are allowed.

Prior Art Made of Record
Mitchell, J. P., et al. (2008; Journal of Immunological Methods, 335(1–2), 98–105) teaches use of the Integra CELLine culture system to achieve a significant  increase in obtainable exosomes from cells in suspension and adherent cells (~8- to 12-fold, respectively) without detrimental effects to the integrity, morphology, or function of the exosomes. Mitchell, et al. teaches immune-modulatory functions of exosomes to modulate immune or 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:30A - 5:30P (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LONG/Primary Examiner, Art Unit 1633